Citation Nr: 0613309	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  05-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a disability of the 
left ankle.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the cervical spine, including osteoarthritis.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the left elbow, including osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the RO.  In March 
2006, the veteran and his wife appeared and testified at the 
Lincoln RO during a video conference hearing held before the 
undersigned, who was in Washington, D.C.  A transcript of 
that hearing is of record.

The veteran was born in September 1921, and is currently 84 
years old.  After the March 2006 video conference hearing, 
the undersigned granted a motion to advance the veteran's 
case on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) and 38 C.F.R. § 20.900(c).

As procedurally developed and certified by the RO, this 
appeal included the additional issue of service connection 
for an upper back disability.  However, at the March 2006 
video conference hearing, the veteran clarified that the 
injury to his "upper back" was actually in the vicinity of 
his neck, or cervical spine.  See hearing transcript, p. 16.  
Accordingly, the Board has determined that the "upper back" 
claim is not a separate issue on appeal, but rather is part 
of the current attempt to reopen the previously denied claim 
for service connection for a disability of the cervical 
spine.

At the March 2006 video conference hearing, reference was 
made to additional medical records that might be available 
from two private care providers, Drs. Saylor and Jones.  It 
was agreed that the record would be held open for 30 days in 
order to afford the veteran an opportunity to obtain and 
submit additional evidence from those providers, along with a 
waiver of initial RO review.  In March 2006, the Board 
received the veteran's waiver.  In April 2006, the Board 
received a note signed by the Office Manager of Dr. Saylor's 
office indicating that the veteran had been treated in the 
1990's, but that his records had been culled.  No diagnosis 
or other details were provided, and no other additional 
evidence has been received.

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for tinnitus and 
for a disability of the left ankle.  For the reasons set 
forth below, the remaining issues on appeal are being 
REMANDED for additional development.


FINDINGS OF FACT

1.  The veteran's tinnitus can be attributed to his active 
military service.

2.  The veteran does not have a current, chronic disability 
of the left ankle.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).

2.  A disability of the left ankle was not incurred in or 
aggravated by service; nor may such a disability be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000, and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126.  Regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  The liberalizing provisions of the VCAA, and the 
implementing regulations, are applicable to the present 
appeal.

The Act and implementing regulations essentially eliminate 
the former threshold requirement that a claimant submit 
evidence of a well-grounded claim.  They provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
request the claimant to provide any evidence in his 
possession that pertains to the claim.

As a preliminary matter, the Board notes that, with respect 
to the claim for service connection for tinnitus, further 
development under the Veterans Claims Assistance Act of 2000 
or the regulations implementing it is not required:  As set 
forth below, the evidence and information currently of record 
are sufficient to substantiate that claim.

With respect to the claim for service connection for a left 
ankle disability, the record reflects that VA has notified 
the appellant of the evidence and information needed to 
substantiate the claim; the information he should provide to 
enable VA to obtain evidence on his behalf; the assistance 
that VA would provide to obtain evidence and information on 
his behalf; and the evidence that he should submit if he does 
not desire VA to obtain the evidence on his behalf.  In an 
April 2004 letter, the RO specifically informed the appellant 
of the current status of his claim, including the evidence 
already of record in support of the claim, and what the 
evidence must show in order to substantiate it.  The 
appellant was asked to inform VA of any additional evidence 
or information which he thought would support his claim, so 
that the RO could attempt to obtain the additional evidence 
for him.  Since the veteran was informed of the evidence that 
would be pertinent to his claim, and was requested to submit 
such evidence-or provide the information necessary to enable 
the RO to obtain such evidence-the veteran was essentially 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  He was specifically asked in the 
April 2004 letter from the RO to submit any medical reports 
in his possession, and the record was held open for 30 days 
following the March 2006 hearing so that he could obtain and 
submit additional private medical records.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, the VCAA notice to the veteran did not 
include notice as to the type of evidence necessary to 
establish a disability rating and/or effective date for the 
disabilities here in question.  However, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision on the claims herein adjudicated.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the Board 
concludes, below, that the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
ankle disability, any questions as to the appropriate 
disability rating and/or effective date to be assigned are 
moot.   Further, with respect to the tinnitus claim-which 
the Board is hereby granting-any notice deficiency with 
respect to the rating and effective date elements of that 
claim amounts to harmless error since the RO will be 
responsible for addressing those defects when effectuating 
the award.

The Board notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  If the notice is sent at a later time, VA must 
demonstrate that "lack of such a pre-AOJ-decision notice was 
not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were adjudicated by 
the RO in June 2004, after the initial VCAA letter was issued 
in April 2004.  Consequently, there is no issue here with 
respect to the timing of the notice.

As for the duty to assist, the Board notes that the veteran's 
service and VA medical records have been obtained.  Further, 
with the exception of the private medical evidence identified 
at the March 2006 hearing (which reportedly pertained only to 
head injury), neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the present claim.  The 
Board is also unaware of any such outstanding evidence or 
information.  As previously mentioned, no substantive 
additional evidence has been received since the March 2006 
video conference hearing.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

II.  The Merits of the Veteran's Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The service medical records indicate that the appellant was 
treated with aspirin in August 1945 for complaints of 
generalized aches and pains, and then returned to duty.  No 
diagnosis was reported at that time, nor is there any 
indication that X-ray studies were made or felt to be 
necessary.  No further relevant information is reflected by 
the service medical records, which are also devoid of 
complaints, treatments, or clinical findings indicative of 
tinnitus or a left ankle disability.  

The Board notes that a VA clinical audiologist who examined 
the appellant in May 2004 stated that, based upon the absence 
of evidence in service and the appellant's history of the 
onset of tinnitus 30 years previously (approximately 28 years 
after his discharge from active service), it was not likely 
that his current tinnitus was the direct result of his 
military service.  However, the appellant's exposure to 
acoustic trauma during service has been conceded.  Indeed, 
service connection for a bilateral hearing loss disability 
has been established on that basis.  Notably, medical 
treatises indicate that the cause of tinnitus can usually be 
determined by finding the cause of the associated hearing 
loss.  See, e.g., Harrison's Principles of Internal Medicine 
178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  Moreover, 
the appellant had previously reported in connection with his 
March 2004 claim that tinnitus had been constant since 1942; 
and he testified at the video conference in March 2006 that 
he was confused and had erroneously told the VA examiner in 
May 2004 that tinnitus had only been present during the prior 
30 years, whereas it had actually been present ever since his 
military service.  

The appellant is competent to testify as to what symptoms he 
was experiencing at any given time.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  The Board finds his testimony as to 
the onset and continuity of his tinnitus to be credible and 
convincing.  Consequently, for all these reasons, and 
resolving reasonable doubt in the veteran's favor, service 
connection for tinnitus will be granted.

The appellant has been requested to submit competent medical 
evidence establishing the current existence of the claimed 
left ankle disability and a nexus to service.  No such 
evidence has been submitted in support of the current claim, 
and current VA medical treatment records dating from December 
2003 to October 2004 reflect no complaints or treatments for 
persistent or recurrent symptoms of left ankle disability.  
In the absence of competent lay or medical evidence of a 
current left ankle disability, and a relationship between 
that disability and service, a VA examination or medical 
opinion is not required, 38 C.F.R. § 3.159(c)(4) and (d), and 
the claim must be denied. 


ORDER

Service connection for tinnitus is granted, subject to the 
law and regulations governing the award and payment of VA 
benefits.

Service connection for a left ankle disability is denied.  


REMAND

The appellant testified at the March 2006 hearing, and his 
wife agreed, that his service-connected hearing loss 
disability has gotten worse since the last VA audiometric 
examination in May 2004.  The Board has therefore concluded 
that a current VA examination is warranted in this case in 
order to establish the current severity of the appellant's 
hearing disability.  

The Court has recently set forth significant new requirements 
with respect to the content of the VCAA notice in connection 
with applications to reopen previously denied claims.  See 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  The April 30, 2004, VCAA notification letter sent by 
the RO to the appellant contained the legal definition of new 
and material evidence, as currently set forth at 38 C.F.R. 
§ 3.156(a), but did not specifically describe to the 
appellant what evidence would be necessary to substantiate 
each element or elements of a legally sufficient service 
connection claim that were found to be insufficient in the 
previous denial in April 1997, as required by the Court.  
Accordingly, a remand is required.

Accordingly, this appeal is REMANDED for the following 
actions:  

1.  Issue a letter to the appellant 
providing him with the notice required 
under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) relative to his claim for an 
initial compensable evaluation for 
hearing loss and his application to 
reopen previously denied claims for 
service connection for disabilities of 
the cervical spine and left elbow, to 
include notice that the appellant should 
submit any evidence in his possession 
that pertains to those claims.  The 
notice should include an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined in Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006), and 
specific notice of the particular type of 
evidence and information necessary to 
reopen the cervical spine and left elbow 
claims, and to substantiate the 
underlying claims for service connection, 
as set forth in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 
2006).  

2.  Take appropriate steps to obtain a 
copy of any pertinent evidence identified 
but not provided by the appellant.  Also 
obtain copies of all relevant VA medical 
records not already of record, if any.  

3.  If VA is unable to obtain a copy of 
any pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all of the foregoing 
development has been completed, schedule 
the appellant for a current VA 
audiological examination in order to 
assess the current severity of his 
bilateral hearing loss.  

5.  Thereafter, take adjudicatory action 
on the three claims remaining on appeal.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This remand must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


